                                          Case 3:20-cv-06302-MMC Document 33 Filed 01/21/21 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KIM MAN WAI, et al.,                             Case No. 20-cv-06302-MMC
                                                         Plaintiffs,                      ORDER GRANTING DEFENDANT'S
                                  8
                                                                                          MOTION TO QUASH SERVICE OF
                                                   v.                                     SUMMONS; SETTING DEADLINE TO
                                  9
                                                                                          SERVE ZHU; DENYING AS MOOT
                                  10     YORK YUAN YUAN ZHU,                              DEFENDANT'S MOTION TO DISMISS;
                                                                                          VACATING CASE MANAGEMENT
                                                         Defendant.                       CONFERENCE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two motions filed by defendant York Zhu ("Zhu"): (1) "Motion

                                  14   to Quash Service of Summons," filed October 30, 2020; and (2) "Motion to Dismiss

                                  15   Based on Forum Non Conveniens," also filed October 30, 2020. The motions have been

                                  16   fully briefed. Having read and considered the papers filed in support of and in opposition

                                  17   to the motions, the Court rules as follows.1

                                  18   A. Motion to Quash Service of Summons

                                  19          On September 4, 2020, plaintiffs Kam Man Wai, Mok Kan Ning, Young Wai Bon,

                                  20   and Young Tze Kwan filed the instant complaint, asserting claims arising from their

                                  21   investment in a company allegedly owned by Zhu. (See Compl. ¶¶ 1-2.) On September

                                  22   17, 2020, a process servicer left the summons and complaint with Zhu's wife at a

                                  23   residence in Palo Alto, California. (See Proof of Service, filed September 23, 2020.)

                                  24          By the instant motion, Zhu argues the service attempt was insufficient under the

                                  25   Federal Rules of Civil Procedure. In support thereof, Zhu offers evidence, undisputed by

                                  26   plaintiffs, that he is a "resident of China" (see Zhu Decl. ¶ 2), that his "usual[ ] place of

                                  27
                                              1
                                  28              By order filed January 19, 2021, the Court took the matters under submission.
                                          Case 3:20-cv-06302-MMC Document 33 Filed 01/21/21 Page 2 of 4




                                  1    abode" in is Nantong, China (see id. ¶ 3), that, although he owns the property in Palo Alto

                                  2    where the process server left the summons and complaint with Zhu's wife, he has not

                                  3    been to such location, or any other location in California, since June 2015 (see id. ¶¶ 4-

                                  4    5), and that he has never given his wife "authority to accept any legal documents on [his]

                                  5    behalf" (see id. ¶ 6).

                                  6           Plaintiffs argue the manner of service was proper, on the asserted ground that the

                                  7    property in Palo Alto is Zhu's "home address" and/or his "mailing address." (See Pls.'

                                  8    Opp. at 2:19-24.) Specifically, plaintiffs rely on Rule 4(e), which provides that a

                                  9    defendant may be served by "following state law for serving a summons . . . in the state

                                  10   where the district court is located," see Fed. R. Civ. P. 4(e)(1), and, in turn, on § 415.20

                                  11   of the California Code of Civil Procedure, which provides in relevant part:

                                  12
Northern District of California




                                              If a copy of the summons and complaint cannot with reasonable diligence
 United States District Court




                                              be personally delivered to the person to be served, . . . a summons may be
                                  13          served by leaving a copy of the summons and complaint at the person's
                                              dwelling house, usual place of abode, usual place of business, or usual
                                  14          mailing address other than a United States Postal Service post office box,
                                              in the presence of a competent member of the household . . ., at least 18
                                  15          years of age, who shall be informed of the contents thereof, and by
                                              thereafter mailing a copy of the summons and of the complaint by first-class
                                  16          mail, postage prepaid to the person to be served at the place where a copy
                                              of the summons and complaint were left.
                                  17
                                       See Cal. Civ. Proc. Code § 415.20(b).
                                  18
                                              Plaintiffs, as noted, have failed to offer any evidence to dispute Zhu's showing that
                                  19
                                       he has not been to the Palo Alto property for over five years, thus foreclosing a finding
                                  20
                                       that the Palo Alto property is Zhu's "dwelling house" or his "usual place of abode." See
                                  21
                                       Cal. Civ. Proc. Code § 415.20(b). Nor have plaintiffs offered or cited to any evidence to
                                  22
                                       support a finding that the Palo Alto property is Zhu's "usual mailing address." See id.2
                                  23
                                       Consequently, plaintiffs have failed to effectuate service under § 415.20(b).
                                  24
                                              Plaintiffs also argue that because Zhu "does not deny" he received the summons
                                  25

                                  26
                                              2
                                  27           Further, plaintiffs offer no evidence to show that, after the process servicer left
                                       the summons and complaint with Zhu's wife at the Palo Alto property, plaintiffs mailed a
                                  28   copy of the summons and complaint to Zhu at that location, as required by § 415.20(b).

                                                                                     2
                                          Case 3:20-cv-06302-MMC Document 33 Filed 01/21/21 Page 3 of 4




                                  1    and complaint, he has "actual knowledge" of the lawsuit, and thus service should be

                                  2    deemed sufficient. (See Pls.' Opp. at 3:2-3, 4:7, 11-12.) Plaintiffs cite no authority

                                  3    holding deficient service of process is excused if the defendant has "actual knowledge" of

                                  4    the lawsuit. Indeed, the Ninth Circuit has rejected such theory, holding that, in the

                                  5    absence of "substantial compliance with Rule 4, "actual notice" of an action is insufficient.

                                  6    See Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982). Here, as discussed

                                  7    above, plaintiffs did not comply at all, let alone substantially, with § 415.20(b).

                                  8           Accordingly, the motion to quash service will be granted.

                                  9           In his motion, Zhu asserts he can only be served pursuant to the procedures set

                                  10   forth in the Hague Convention, and plaintiffs, in their opposition, appear to acknowledge

                                  11   such procedure would be necessary if the Court were to find, as it has, their above-

                                  12   discussed efforts were not sufficient. As the ninety-day deadline to serve a defendant
Northern District of California
 United States District Court




                                  13   does not apply to "service in a foreign country," see Fed. R. Civ. P. 4(m), and as plaintiffs

                                  14   assert it may take a significant period of time to serve Zhu through the Hague

                                  15   Convention, the Court will set a deadline of November 30, 2021, for plaintiffs to file proof

                                  16   of service upon Zhu. If plaintiffs have not, by said deadline, filed proof of service on Zhu

                                  17   or filed a motion showing good cause exists for a further extension, the Court will dismiss

                                  18   the above-titled action, without prejudice, for failure to serve.

                                  19   B. Motion to Dismiss Based on Forum Non Conveniens

                                  20          In light of the findings set forth above, Zhu's alternative motion to dismiss is hereby

                                  21   DENIED as moot.

                                  22                                           CONCLUSION

                                  23          For the reasons stated above:

                                  24          1. Zhu's motion to quash service of the summons and complaint is hereby

                                  25   GRANTED, and plaintiffs are hereby DIRECTED to file, no later than November 30,

                                  26   2021, proof of service on Zhu.

                                  27          2. Zhu's motion to dismiss is hereby DENIED as moot.

                                  28          3. In light of the above, the Case Management Conference scheduled for
                                                                                      3
                                         Case 3:20-cv-06302-MMC Document 33 Filed 01/21/21 Page 4 of 4




                                  1    February 12, 2021, is hereby VACATED, and will be reset in the event plaintiffs file proof

                                  2    of service of the summons and complaint on Zhu.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: January 21, 2021
                                                                                              MAXINE M. CHESNEY
                                  6                                                           United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   4
